Title: To James Madison from James Monroe, 24 October 1806
From: Monroe, James
To: Madison, James



No. 52.Duplicate
Sir
London October 24. 1806.

I have the pleasure to transmit you a copy of some communications which have lately taken place between this government and myself relative to the trial of Captain Whitby, which you will find is postponed till the first of March next to afford an opportunity for the witnesses to attend on the part of the United States.  The time allowed is I fear rather short for the object, especially if the parties should be absent, or not prepared to sail without delay.  Having used my best endeavours to obtain this arrangement, which cannot be popular with the Navy, I have thought it improper to propose an extension of the time in this stage; nor do I Know that it will be possible hereafter to effect it, as the subject is in many respects a delicate one with this government.  A great public object is accomplished by the decision to bring the officer to trial and the delay which is allowed to precede it: and it might produce an ill effect if any thing Should be desired on our part which Should be thought unreasonable.  My hope therefore is that the utmost effort will be made to Send forward the witnesses that they may be here by the first of March.  It is asserted with confidence that Captain Whitby was not on board the Leander, when the Shot was discharged from her which Killed our Seaman.  Altho’ I was ignorant that such a pretention existed, when I wrote my first note, yet I endeavoured to comprize in it, in general terms, every act of aggression that was committed on that occasion at the port of New York, by whomsoever it might have been committed.  Having however heard of it afterwards I was still more attentive to that object in my Second.  The Subject therefore is open to any and every species of charge which those outrages may be thought to deserve.  I mention this circumstance that if you think proper, as you will have the facts in evidence before you, you may give particular instructions on the subject.  It is proper to add that I was informed by Mr. Bicknell, the Solicitor to the Admiralty, that it was indispensible, by the usage which was applicable to Such a case, for the witnesses to attend; as I had been at an early stage by Lord Howick that the evidence which I had communicated could only serve to indicate the facts which it was proposed to prove.  I am, Sir, with great respect and esteem, Your most obedient Servant

Jas. Monroe

